FILED
                              NOT FOR PUBLICATION                           APR 14 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



JOSE ANTONIO PEREZ HIGUERA;                       No. 09-71209
EDELMIRA OROZCO OCHOA,
                                                  Agency Nos. A096-051-790
               Petitioners,                                   A096-051-791

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                               Submitted April 5, 2011 **

Before:        B. FLETCHER, CLIFTON, and BEA, Circuit Judges.

       Jose Antonio Perez Higuera and Edelmira Orozco Ochoa, natives and

citizens of Mexico, petition for review of the Board of Immigration Appeals’ order

dismissing their appeal from an immigration judge’s decision denying their motion

to reopen, after an in absentia determination of removal. We review for abuse of

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion the denial of a motion to reopen, Singh v. INS, 295 F.3d 1037, 1039 (9th

Cir. 2002), and we deny the petition for review.

      The agency did not abuse its discretion in denying petitioners’ motion to

reopen on the grounds that their mistaken understanding that their hearing was on a

different date did not constitute exceptional circumstances within the meaning of

8 U.S.C. § 1229a(e)(1), and denial of the motion did not lead to an unconscionable

result. See Valencia-Fragoso v. INS, 321 F.3d 1204, 1205-06 (9th Cir. 2003) (per

curiam).

      PETITION FOR REVIEW DENIED.




                                         2                                   09-71209